[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                            FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                      NOVEMBER 9, 2009
                           No. 09-10641               THOMAS K. KAHN
                       Non-Argument Calendar              CLERK
                     ________________________

                 D. C. Docket No. 05-00158-CV-CAP-1

CATHLEEN GARY,


                                                       Plaintiff-Appellant,

                               versus

DEKALB COUNTY GOVERNMENT,
et al.,

                                                              Defendants,

VERNON JONES,
THOMAS BROWN,
GRAHAM,
MOSES ECTOR,
MARLO WOOD-SHUFFETT,
et al.,


                                                  Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________
                               (November 9, 2009)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Cathleen Gary appeals pro se the judgment against her complaint that

DeKalb County officials Vernon Jones, Thomas Brown, Eddie Moody, Louis

Graham, Moses Ector, and Marlo Wood-Shuffett violated Gary’s civil rights. 42

U.S.C. § 1983. Gary argues that the district court erred in its judgment, abused its

discretion in the issuance and enforcement of subpoenas, and erred in its

evidentiary rulings. We affirm.

      Gary filed a complaint against the officials and alleged that they implanted

devices in her body and her car that violated her right to privacy under the First

Amendment and constituted an illegal search and seizure under the Fourth

Amendment. Gary filed a pretrial order that identified 24 potential witnesses, but

she provided an address for only four of those witnesses: Charles Williams, Dr.

Joyce Gann, Dr. Harold Moore, and Elizabeth Talbott.

      Gary moved to subpoena witnesses, but the district court denied the motion

as premature and “not[ed] that in obtaining subpoenas, [Gary] [would] be limited

                                           2
to only those witnesses identified in her pretrial order and individuals for whom

[she] provide[d] a physical address.” After the case was set for trial, Gary moved

to subpoena 22 witnesses. The district court granted Gary’s motion in part by

issuing subpoenas to Williams, Gann, Moore, and Talbott, and denied her request

to subpoena the remaining witnesses.

      During the bench trial, Gary presented testimony from her employer,

Charles Williams, that Gary had discovered in her medical records that someone

had implanted a microchip in her abdomen during a tonsillectomy. Williams

testified that Gary had complained that, during a surgery to remove her ovary, she

had been taken to a room where someone had “worked on her lower extremities.”

Williams also testified that Gary had complained of pain and burning that

intensified when people used their cellular telephones. Williams had observed

Gary walk past and activate the fire alarm in her home when other people had not

activated the alarm. Williams testified that Gary had registered a strong magnetic

field when she had been scanned with a magnetometer. When counsel asked

Williams whether he believed that Gary suffered from mental problems, Williams

responded negatively.

      Gary told the district court that two other witnesses had refused to testify on

her behalf. Gary described the pain she had experienced and the medical treatment



                                          3
she had received. Gary stated that she had undergone various tests to determine

the source of her pain, but the results had been inconclusive and doctors had

suggested that the pain was caused by a cyst. When Gary offered to prove that she

had unusual “vibrations” in her abdomen using a fetal monitor, the district court

“[took] [Gary’s] word that her vibrations would be different” than those emitted by

another person.

      The district court entered judgment in favor of the officials. The court ruled

that Gary had failed to “prove[] facts sufficient” to “return a verdict in [her] favor

against any of” the officials. The court explained that Gary failed to “show[] any

causal connection between whatever injuries [she] suffer[ed] and whatever the

[officials] [might] have done.”

      Gary complains of four errors by the district court. First, Gary argues that

she was denied “a fair opportunity to present her claim or defense since judgment

was rendered on the merits.” Second, Gary argues that the district court should

have subpoenaed additional witnesses and compelled her expert witnesses to

appear. Third, Gary argues that she should have been permitted to demonstrate the

existence of an implant in her abdomen using a fetal monitor. Fourth, Gary argues

that the district court should have ordered her sua sponte to undergo a physical

examination.



                                           4
      We apply two standards of review to Gary’s arguments. “On appeal of a

district court order from a bench trial, we review the court’s conclusions of law de

novo and its findings of fact for clear error.” HGI Assocs., Inc. v. Wetmore

Printing Co., 427 F.3d 867, 873 (11th Cir. 2005). We review decisions regarding

requests for and the enforcement of subpoenas for abuse of discretion. United

States v. Lee, 68 F.3d 1267, 1272 (11th Cir. 1995).

      The district court did not err when it entered judgment in favor of the

officials. Gary failed to introduce any evidence to connect her injuries to actions

by the officials. In these circumstances, “there [could] be but one reasonable

conclusion as to the verdict.” Adams v. Bainbridge-Decatur County Hosp. Auth.,

888 F.2d 1356, 1363 (11th Cir. 1989).

      The district court did not abuse its discretion by denying Gary’s requests to

subpoena additional witnesses or to compel expert witnesses to appear for Gary.

The district court was not required to approve subpoenas when Gary failed to

comply with a local rule of procedure that she submit addresses for her witnesses.

See N.D. Ga. Local Rule 16.4(B)(18)(a). The district court likewise was not

required to compel doctors Gann and Moore to appear when Gary never sought to

enforce the subpoenas and Gary acknowledged that the doctors could not identify

the cause of her suffering.



                                          5
      The district court also did not err in refusing to allow Gary to use the fetal

monitor or in failing to order Gary to undergo a physical examination. There was

no need for a demonstration because the court found that Gary had suffered an

injury and sound waves could not explain who had inflicted that injury. See Fed.

R. Evid. 401, 402. Because an order to submit physical examination “may be

made only on motion” by a party, Fed. R. Civ. P. 35(a)(2)(A), the court could not

sua sponte order Gary to undergo such a procedure.

      The judgment in favor of the officials is AFFIRMED.




                                           6